                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CYNTHIA HINES,

              Plaintiff,                                 No. 19-13390

v.                                                       Hon. Nancy G. Edmunds

SHERWOOD FOOD DISTRIBUTORS,

           Defendant.
_______________________________________/

              ORDER REMANDING PLAINTIFF’S STATE LAW CLAIMS

        Plaintiff Cynthia Hines filed suit against Defendant Sherwood Food Distributors

in the Wayne County Circuit Court, but Defendant removed the action to this Court on

November 18, 2019. Plaintiff’s complaint brings discrimination, hostile work

environment, and retaliation claims pursuant to both Title VII of the Civil Rights Act of

1964 and Michigan’s Elliott-Larsen Civil Rights Act, as well as claims of negligent

supervision and negligent infliction of emotional distress.

        Since the parties in this matter are nondiverse, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims so as to avoid jury confusion.

See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716 (1973);

Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). Therefore,

pursuant to 28 U.S.C. § 1367(c), all of Plaintiff's state law claims, including the claims

in Counts II, IV, VI, VII, and IX of her complaint, are hereby REMANDED to the Wayne

County Circuit Court. The Court will retain jurisdiction over Plaintiff’s federal claims

only.
      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: November 20, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 20, 2019, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
